Exhibit 10.2
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011



 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 DEFINITIONS
    2  
 
       
1.1 Actuarial Equivalent
    2  
1.2 Affiliate
    2  
1.3 Base Annual Salary
    2  
1.4 Beneficiary
    2  
1.5 Beneficiary Designation Form
    2  
1.6 Benefit Distribution Date
    2  
1.7 Benefit Distribution Form
    2  
1.8 Board
    2  
1.9 Bonus
    3  
1.10 Change in Control
    3  
1.11 Claimant
    4  
1.12 Code
    4  
1.13 Combined Account
    4  
1.14 Committee
    4  
1.15 Crediting Rate
    4  
1.16 Deferral Contribution
    4  
1.17 Deferral Contribution Account
    5  
1.18 Disability
    5  
1.19 Election Form
    5  
1.20 Elective Deductions
    5  
1.21 Employer or Employers
    5  
1.22 Enrollment Forms
    5  
1.23 ERISA
    5  
1.24 Final Average Compensation
    6  
1.25 Financial Emergency
    6  
1.26 First Amendment and Restatement
    6  
1.27 Interim Distribution Date
    6  
1.28 Participant
    6  
1.29 Participation Agreement
    6  
1.30 Plan
    7  
1.31 Plan Year
    7  
1.32 Prior Plan Document
    7  
1.33 Retirement, Retires or Retired
    7  
1.34 Second Amendment and Restatement
    7  
1.35 Specified Employee
    7  
1.36 Subsidiary
    7  
1.37 Termination of Employment
    7  
1.38 Trust
    7  
1.39 Years of Service
    7  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 2 ELIGIBILITY, SELECTION, ENROLLMENT
    7  
 
       
2.1 Eligibility, Selection by Committee
    7  
2.2 Enrollment Requirements
    8  
2.3 Commencement of Participation
    8  
 
       
ARTICLE 3 DEFERRAL CONTRIBUTIONS, INVESTMENT ADJUSTMENTS, TAXES AND VESTING
    8  
 
       
3.1 Deferral Contributions
    8  
3.2 Maintenance of Participant Accounts
    10  
3.3 Adjustment of Participant Accounts for Earnings
    10  
3.4 Withholding of Taxes
    11  
3.5 Vesting
    11  
 
       
ARTICLE 4 SUSPENSION OF DEFERRALS
    11  
 
       
4.1 Disability
    11  
4.2 Financial Emergency
    11  
 
       
ARTICLE 5 INTERIM AND HARDSHIP DISTRIBUTIONS
    12  
 
       
5.1 Interim Distributions
    12  
5.2 Withdrawal in the Event of a Financial Emergency
    12  
 
       
ARTICLE 6 PAYMENT OF BENEFITS FOLLOWING TERMINATION OF EMPLOYMENT
    13  
 
       
6.1 Payment as a Result of Termination of Employment
    13  
6.2 Death Prior to Payment of Deferral Contribution Account Balance
    13  
 
       
ARTICLE 7 PAYMENT UPON RETIREMENT, DEATH OR DISABILITY
    14  
 
       
7.1 Retirement, Death or Disability Benefit
    14  
7.2 Death Prior to Payment of Deferral Contribution Account Balance
    14  
 
       
ARTICLE 8 PAYMENTS ON CHANGE IN CONTROL
    15  
 
       
8.1 Deferral Contribution Account
    15  
8.2 Special Tax Payment
    15  
8.3 Calculation of Amounts
    15  
8.4 Excise Tax Gross Up
    16  
8.5 Delay for Specified Employees
    16  
8.6 No Duplication of Payments
    16  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 9 CONTINUING EFFECT OF PRIOR PLAN DOCUMENT FOR PRE-2005 DEFERRALS
    16  
 
       
9.1 Continuing Effect of Prior Plan Document on Pre-2005 Deferrals
    16  
9.2 Effect of First Amendment and Restatement, the Second Amendment and
Restatement and This Plan Restatement
    16  
 
       
ARTICLE 10 BENEFICIARY DESIGNATION
    17  
 
       
10.1 Beneficiary
    17  
10.2 Beneficiary Designation, Change, Spousal Consent
    17  
10.3 Acknowledgment
    17  
10.4 No Beneficiary Designation
    17  
10.5 Doubt as to Beneficiary
    17  
10.6 Death of Spouse or Dissolution of Marriage
    17  
10.7 Discharge of Obligations
    17  
 
       
ARTICLE 11 TERMINATION, AMENDMENT OR MODIFICATION
    18  
 
       
11.1 Termination
    18  
11.2 Amendment
    18  
11.3 Effect of Payment
    18  
 
       
ARTICLE 12 ADMINISTRATION
    19  
 
       
12.1 Committee Duties
    19  
12.2 Agents
    19  
12.3 Binding Effect of Decisions
    19  
12.4 Indemnity of Committee
    19  
12.5 Employer Information
    19  
 
       
ARTICLE 13 OTHER BENEFITS AND AGREEMENTS
    19  
 
       
13.1 Other Benefits and Agreements
    19  
 
       
ARTICLE 14 CLAIMS PROCEDURES
    20  
 
       
14.1 Presentation of Claim
    20  
14.2 Notification of Decision
    20  
14.3 Review of a Denied Claim
    20  
14.4 Decision on Review
    21  
 
       
ARTICLE 15 TRUST
    21  
 
       
15.1 Establishment of the Trust
    21  
15.2 Interrelationship of the Plan and the Trust
    21  
15.3 Distributions from the Trust
    21  

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 16 ARBITRATION
    21  
 
       
16.1 In General
    21  
16.2 Selection of Arbitrator
    22  
16.3 Scope
    22  
16.4 Arbitration Fees
    22  
16.5 Arbitrator’s Award
    22  
16.6 Location of Arbitration
    22  
 
       
ARTICLE 17 MISCELLANEOUS
    23  
 
       
17.1 Status of Plan
    23  
17.2 Unsecured General Creditor
    23  
17.3 Employer’s Liability
    23  
17.4 Nonassignability
    23  
17.5 Not a Contract of Employment
    24  
17.6 Furnishing Information
    24  
17.7 Terms
    24  
17.8 Captions
    24  
17.9 Governing Law
    24  
17.10 Notice
    25  
17.11 Successors
    25  
17.12 Validity
    25  
17.13 Incompetent
    25  
17.14 Insurance or Annuity Contract
    25  
17.15 Employer
    26  
 
       
EXHIBIT A TAX GROSS-UP PAYMENTS
    27  

 

-iv-



--------------------------------------------------------------------------------



 



PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011
THIS PINNACLE ENTERTAINMENT, INC. EXECUTIVE DEFERRED COMPENSATION PLAN, as
amended and restated effective January 1, 2011, is adopted as of the 6th day of
December, 2010, by Pinnacle Entertainment, Inc., a Delaware corporation
(“Pinnacle”), as follows:
RECITALS
WHEREAS, Pinnacle and its subsidiaries have established the Pinnacle
Entertainment, Inc. Executive Deferred Compensation Plan (the “Plan”), as of
January 1, 2000, to provide additional retirement benefits and income deferral
opportunities for a select group of management and highly compensated employees;
and
WHEREAS, Pinnacle intends that the Plan shall at all times be administered and
interpreted in such a manner as to constitute an unfunded nonqualified deferred
compensation plan for a select group of management or highly compensated
employees and to qualify for all available exemptions from the provisions of
ERISA; and
WHEREAS, to comply with the provisions of the American Jobs Creation Act of
2004, Pinnacle adopted the First Amendment and Restatement of the Pinnacle
Entertainment, Inc. Executive Deferred Compensation Plan, effective for deferral
of compensation that is earned (i.e., the services that earned such compensation
are performed) or vested after December 31, 2004, while retaining the original
provisions of the Plan for deferral of compensation that is earned (i.e., the
services that earned such compensation are performed) and vested before
January 1, 2005; and
WHEREAS, to make additional changes to the Plan, Pinnacle adopted the Second
Amendment and Restatement of the Pinnacle Entertainment, Inc. Executive Deferred
Compensation Plan, effective December 30, 2007; and
WHEREAS, Pinnacle wishes to amend the Plan to eliminate the annuity form of
distribution as an available form of distribution after December 31, 2010 and to
make certain other changes and to restate the Plan effective January 1, 2011 to
incorporate previously adopted amendments.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, Pinnacle hereby amends and restated the Plan in its entirety
effective as of January 1, 2011, as follows:
ARTICLE 1
DEFINITIONS
For purposes of this Plan, the following phrases or terms shall have the
meanings indicated:
1.1 “Actuarial Equivalent” shall mean an actuarial equivalent value of an amount
payable in a different form or at a different date computed on the basis of a
discount rate equal to the Crediting Rate and mortality assumptions under the
RP-2000 Male Healthy Annuitant or RP-2000 Female Healthy Annuitant, as the case
may be, table. As the Plan Administrator deems necessary, in its sole
discretion, such actuarial assumptions may be adjusted from time-to-time,
provided that such actuarial assumptions as adjusted are reasonable and have
substantially the same effect on benefits under this Plan as the actuarial
assumptions in effect on December 30, 2007, and no Participant shall be deemed
to have any right, vested or non-vested, regarding the continued use of any
previously adopted actuarial assumptions.
1.2 “Affiliate” shall mean any member of a group of corporations or businesses
which are aggregated with Pinnacle as a single employer under Sections 414(b),
414(c), 414(m) or 414(o) of the Code.
1.3 “Base Annual Salary” shall mean the base annual compensation payable to a
Participant by an Employer for services rendered during a Plan Year,
(i) excluding Bonus, director fees or other additional incentives or awards
payable to the Participant, but (ii) before reduction for any Elective
Deductions.
1.4 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated by the Participant in accordance with the Plan or otherwise
determined pursuant to the terms of the Plan to receive the Participant’s
undistributed benefits in the event of the Participant’s death.
1.5 “Beneficiary Designation Form” shall mean the documents required by the
Committee to be used by the Participant to designate a Beneficiary.
1.6 “Benefit Distribution Date” shall mean the date on which the Participant’s
employment terminates for any reason other than Retirement, including but not
limited to death or Disability, and if the Participant’s employment terminates
due to his Retirement, the first January 1 following such Participant’s
Retirement, as such date may be extended pursuant to Section 2.2(b).
1.7 “Benefit Distribution Form” shall mean the documents required by the
Committee to be used by the Participant to specify the manner in which his
benefits from his Deferral Contribution Account shall be distributed on or after
his Benefit Distribution Date.
1.8 “Board” shall mean the board of directors of the Employer.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

2



--------------------------------------------------------------------------------



 



1.9 “Bonus” shall mean the amounts earned by a Participant for services rendered
during a Plan Year under any bonus or incentive plan or arrangement sponsored by
an Employer, before reduction for any Elective Deductions, but excluding
commissions, stock-related awards and other non-monetary incentives.
1.10 “Change in Control” shall mean the occurrence of any of the following
events:
(i) The direct or indirect acquisition by an unrelated “Person” or “Group” of
“Beneficial Ownership” (as such terms are defined below) of more than 50% of the
voting power of the Employer’s issued and outstanding voting securities in a
single transaction or a series of related transactions;
(ii) The direct or indirect sale or transfer by the Employer of substantially
all of its assets to one or more unrelated Persons or Groups in a single
transaction or a series of related transactions;
(iii) The merger, consolidation or reorganization of the Employer with or into
another corporation or other entity in which the Beneficial Owners of more than
50% of the voting power of the Employer’s issued and outstanding voting
securities immediately before such merger or consolidation do not own more than
50% of the voting power of the issued and outstanding voting securities of the
surviving corporation or other entity immediately after such merger,
consolidation or reorganization; or
(iv) During any consecutive 12-month period, individuals who at the beginning of
such period constituted the Board of the Employer (together with any new
Directors whose election to such Board or whose nomination for election by the
stockholders of the Employer was approved by a vote of a majority of the
Directors of the Employer then still in office who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of the Employer then in office.
None of the foregoing events, however, shall constitute a Change of Control if
such event is not a “Change in Control Event” under Treasury Regulations
Section 1.409A-3(i)(5) or successor IRS guidance. For purposes of determining
whether a Change of Control has occurred, the following Persons and Groups shall
not be deemed to be “unrelated”: (A) such Person or Group directly or indirectly
has Beneficial Ownership of more than 50% of the issued and outstanding voting
power of the Employer’s voting securities immediately before the transaction in
question, (B) the Employer has Beneficial Ownership of more than 50% of the
voting power of the issued and outstanding voting securities of such Person or
Group, or (C) more than 50% of the voting power of the issued and outstanding
voting securities of such Person or Group are owned, directly or indirectly, by
Beneficial Owners of more than 50% of the issued and outstanding voting power of
the Employer’s voting securities immediately before the transaction in question.
The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership”
shall have the meanings used in the Securities Exchange Act of
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

3



--------------------------------------------------------------------------------



 



1934, as amended. Notwithstanding the foregoing, (I) Persons will not be
considered to be acting as a “Group” solely because they purchase or own stock
of this Employer at the same time, or as a result of the same public offering,
(II) however, Persons will be considered to be acting as a “Group” if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction, with the Employer, and
(III) if a Person, including an entity, owns stock both in the Employer and in a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, with the Employer, such shareholders shall be
considered to be acting as a Group with other shareholders only with respect to
the ownership in the corporation before the transaction.
1.11 “Claimant” shall mean the person or persons described in Section 14.1 who
apply for benefits or amounts that may be payable under the Plan.
1.12 “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations and other authority issued there under by the appropriate
governmental authority. References to the Code shall include references to any
successor section or provision of the Code.
1.13 “Combined Account” means the combined balance of a Participant’s Deferral
Contribution Account.
1.14 “Committee” shall mean the committee described in Article 12 which shall
administer the Plan.
1.15 “Crediting Rate” shall mean, for the quarter ending December 31, 2007 and
earlier periods, the Crediting Rate under the First Amendment and Restatement,
and, for later periods,
(a) The average, over the business days of the calendar month preceding the
first business day of each quarter of the Plan Year, of the yields on 30-year
U.S. Treasury Bonds, plus 500 basis points, computed and compounded quarterly;
and
(b) Before the beginning of a quarter of a Plan Year, the Committee may
designate another floating rate based on an index and a spread of basis points
under or over such index to determine the Crediting Rate (to be computed and
compounded quarterly) for the Deferral Contribution Accounts, effective for such
quarter of such Plan Year and later periods until the Committee makes a further
change.
1.16 “Deferral Contribution” shall mean the total amount of Base Annual Salary
or Bonus deferred by a Participant that would otherwise have been earned during
a particular Plan Year (i.e., the Participant performs the services during the
Plan Year that earn the Base Annual Salary or Bonus).
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

4



--------------------------------------------------------------------------------



 



1.17 “Deferral Contribution Account” shall mean a Participant’s aggregate
Deferral Contributions for all Plan Years, plus the balance of the Participant’s
“Contingent Earnings Account” as of December 31, 2007 computed under the First
Amendment and Restatement and Section 3.3(b), plus any amounts credited to the
Participant’s Deferral Contribution Account under Section 3.3(a), reduced to
reflect all distributions and withdrawals.
1.18 “Disability” shall mean (i) inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) the receipt of income
replacement benefits for a period of not less than three months under an
accident and health plan of the Employer by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months. A
Participant shall be deemed to have suffered a Disability if determined to be
totally disabled by the Social Security Administration.
1.19 “Election Form” shall mean the documents required by the Committee to be
used by a Participant to elect with respect to a particular Plan Year (i) the
amount of Base Annual Salary and/or Bonus the Participant has elected to defer
with respect to that Plan Year and (ii) the portion (if any) of Deferral
Contributions with respect to that Plan Year which shall be distributed on an
Interim Distribution Date.
1.20 “Elective Deductions” shall mean amounts of a Participant’s Base Annual
Salary or Bonus that are voluntarily deferred or contributed by the Participant
pursuant to any qualified or non-qualified deferred compensation plan and that
would have been payable to the Participant in cash had there been no such
deferral or contribution, including, without limitation, amounts deferred
pursuant to Sections 125, 402(e)(3) and 402(h) of the Code.
1.21 “Employer” or “Employers” shall mean Pinnacle Entertainment, Inc., a
Delaware corporation, and any of its adopting subsidiaries (now in existence or
hereafter formed or acquired) and any successor entity.
1.22 “Enrollment Forms” shall mean the Participation Agreement, the initial
Election Form, the initial Benefit Distribution Form, the Beneficiary
Designation Form, and any other forms or documents which may be required of a
Participant by the Committee, in its sole discretion, as a condition to
participating in the Plan.
1.23 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and other authority issued there under by the
appropriate governmental authority. References herein to any section of ERISA
shall include references to any successor section or provision of ERISA.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

5



--------------------------------------------------------------------------------



 



1.24 “Final Average Compensation” shall mean the average of a Participant’s
Compensation for his five consecutive full calendar years of employment
completed in the 10 calendar years before the date of determination that would
yield the highest average. If the Participant has not completed five consecutive
full calendar years of employment within the 10 years when Final Average
Compensation is to be determined, all of such Participant’s full calendar years
completed within the 10 calendar years before the date of determination shall be
counted. For purposes of the preceding definition, “Compensation” shall mean the
annual base salary and cash bonuses, before reduction for compensation deferred
pursuant to all qualified, non-qualified and Code Section 125 or 401(k) plans of
any Employer, but excluding commissions, overtime, relocation expenses,
incentive payments, non-monetary awards, equity compensation, long-term
incentive compensation, directors fees and other fees, and automobile allowances
and other expense reimbursements paid to a Participant for employment services
rendered to any Employer, and other fringe benefits. For purposes of determining
Final Average Compensation, (a) each bonus shall be attributed to the period in
which the Participant performs the services that earn the bonus, even if the
bonus is not payable until a later period and even if the Participant’s right to
the receive the bonus does not vest until a later period, and (b) the Aztar
bonus received in 2006 and any severance or similar payment made on account of
termination of employment under any agreement between an Employer and the
Participant (including, with out limitation, an employment agreement) shall not
be counted as a bonus; provided, however, that any bonus amount that the
Participant earned without regard to his termination of employment (or would
have earned if his employment had not terminated) during the period that
includes his termination of employment, and that is actually paid in connection
with his termination of employment, shall be counted as a bonus.
1.25 “Financial Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152 of the Code,
without regard to Sections 152(b)(1), 152(b)(2) and 152(d)(1)(B)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.
1.26 “First Amendment and Restatement” shall mean the First Amendment and
Restatement of the Pinnacle Entertainment, Inc. Executive Deferred Compensation
Plan.
1.27 “Interim Distribution Date” shall mean the 15th day of any calendar year
designated by a Participant in an effective Election Form as the date on which
all or a part of the Participant’s Deferred Contribution Account shall be
distributed in a lump sum payment, which calendar year (except as provided in
Section 5.1 with respect to elections made in calendar 2007 or 2008) shall be no
earlier than the second calendar year following the end of the Plan Year to
which the Election Form applies.
1.28 “Participant” shall mean any employee participating in the Plan as provided
in Article 2.
1.29 “Participation Agreement” shall mean the document required by the Committee
to be used by a Participant to effect an agreement between the Employer and the
Participant to defer compensation pursuant to the terms of the Plan.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

6



--------------------------------------------------------------------------------



 



1.30 “Plan” shall mean the Pinnacle Entertainment, Inc. Executive Deferred
Compensation Plan, which shall be evidenced by this instrument, but which shall
continue to be evidenced by the Prior Plan Document, for deferrals of Base
Annual Salary and Bonuses that are earned (i.e., the services that earned such
Base Annual Salary and Bonuses are performed) and vested before January 1, 2005.
1.31 “Plan Year” shall mean the period beginning on January 1 of each year and
ending December 31.
1.32 “Prior Plan Document” shall mean the Pinnacle Entertainment, Inc. Executive
Deferred Compensation Plan, Effective January 1, 2000, as amended.
1.33 “Retirement,” “Retires” or “Retired” shall mean severance from employment
(i) for any reason other than an authorized leave of absence, Disability, or
death, and (ii) on or after the earlier of the attainment of age 55 with five
Years of Service, or on or after reaching age 65.
1.34 “Second Amendment and Restatement” shall mean the Second Amendment and
Restatement of the Pinnacle Entertainment, Inc. Executive Deferred Compensation
Plan, adopted on December 30, 2007 and as amended by the First Amendment
thereto, as adopted on December 24, 2008.
1.35 “Specified Employee” shall mean a Specified Employee of the Pinnacle or any
Affiliate, as defined in Treasury Regulations Section 1.409A-1(i).
1.36 “Subsidiary” means any corporation more than 50% of the voting stock of
which is directly or indirectly owned by the Employer.
1.37 “Termination of Employment” shall mean the voluntary or involuntary
severance from employment, with any and all Employers, for any reason other than
Retirement, Disability, or death.
1.38 “Trust” shall mean a grantor trust of the type commonly referred to as
“rabbi trust” created to “informally fund” contingent benefits payable under the
Plan.
1.39 “Years of Service” shall mean the total number of 12-month periods during
which a Participant has been continuously employed by one or more Employers.
ARTICLE 2
ELIGIBILITY, SELECTION, ENROLLMENT
2.1 Eligibility, Selection by Committee. Those employees of an Employer who are
both (i) determined by the Employer to be includable in a select group of
management or highly compensated employees of the Employer and (ii) specifically
chosen by the Employer to participate in the Plan shall be eligible to
participate in the Plan.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

7



--------------------------------------------------------------------------------



 



2.2 Enrollment Requirements. Each employee deemed eligible to defer compensation
into the Plan pursuant to Section 2.1 shall, as a condition to participating in
the Plan, complete and return to the Committee all of the required Enrollment
Forms within the time specified by the Committee. In addition, the Committee
shall in its sole discretion, establish such other enrollment requirements
necessary for continued participation in the Plan.
(a) The Benefit Distribution Form must be provided to the Committee as part of
the Enrollment Forms. In the Benefit Distribution Form, the Participant shall
elect to receive the benefits from his Deferral Contribution Account paid
following Retirement in a lump sum or in annual installments over a period of
five, 10 or 15 years, and shall elect to receive the benefits from his Deferral
Contribution Account paid upon Termination of Employment, Disability, or death
in a lump sum or in annual installments over a period of five years, except that
if the present value (using the Crediting Rate as the discount rate) of annual
installments remaining to be made is less than $50,000, the entire remaining
balance of his Deferral Contribution Account shall be paid in the form of a lump
sum payment.
(b) The Participant may submit a subsequent Benefit Distribution Form in order
to change the form of distribution, or to delay commencement of the payment of
Retirement benefits from his Deferral Contribution Account until the
Participant’s 75th birthday; provided however, such form shall be effective only
if it (i) does not accelerate distribution of any benefits, (ii) is submitted at
least 13 months before the Participant’s original Benefit Distribution Date,
(iii) delays the first payment of benefits from the Deferral Contribution
Account for at least five years past the original Benefit Distribution Date, and
(iv) is approved by the Committee, in its sole discretion.
2.3 Commencement of Participation. Provided a Participant has met all enrollment
requirements set forth in this Plan or otherwise required by the Committee, the
Participant’s participation shall commence as provided in Section 3.1(b). If a
Participant fails to meet all such requirements within the specified time period
with respect to any Plan Year, the Participant shall not be eligible to defer
compensation during that Plan Year.
ARTICLE 3
DEFERRAL CONTRIBUTIONS, INVESTMENT ADJUSTMENTS,
TAXES AND VESTING
3.1 Deferral Contributions.
(a) Election to Defer. A Participant may make an election to defer the receipt
of Base Annual Salary or Bonus earned by the Participant during any Plan Year
(i.e., the Plan Year in which the Participant performs the services that earn
the Base Annual Salary or Bonus). The Participant’s election shall be made by an
annual Election Form, completed and submitted to the Committee in accordance
with the procedures established by the Committee in its sole discretion, but in
every case in compliance with the requirement of Section 3.1(b).
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

8



--------------------------------------------------------------------------------



 



(b) Election Requirements. The Election Form must be submitted before the
beginning of the Plan Year to which it applies, and shall be effective only for
the Base Annual Salary and/or Bonus that the Participant earns (i.e., the
Participant performs the services that earn such Base Annual Salary and/or
Bonus) in that Plan Year, subject to the following rules:
(i) The Committee may require that Election Forms be filed a stated number of
days before the beginning of the Plan Year to which the Election Forms apply.
(ii) Any employee who is selected to participate in this Plan under Section 2.1
during a Plan Year may elect to participate and commence deferrals by filing an
Election Form within 30 days following his designation as a Participant, in
which case the Election Form shall be effective for Base Annual Salary and/or
Bonus earned (i.e., the Participant performs the services that earn such Base
Annual Salary and/or Bonus) after the date of the filing of such Election Form.
(iii) In the case of any bonus which is “performance-based compensation,” within
the meaning of Treasury Regulations Section 1.409A-1(e), based on services
performed over a period of at least 12 months, the Committee may permit a
Participant to file an Election Form applying to such Bonus not later than six
months before the end of such period, provided that (a) the Participant performs
services continuously for an Employer from the later of the beginning of the
performance period or the date the performance criteria are established through
the date on which the Election Form is filed, and (b) the Election Form is filed
before the amount of the “performance-based compensation” is readily
ascertainable.
(iv) Each Election Form shall be irrevocable during the Plan Year to which it
relates, or, if it relates to a Bonus which is “performance-based compensation,”
within the meaning of Treasury Regulations Section 1.409A-1(e), based on
services performed over a period of at least 12 months, during such 12-month
period.
(v) For deferrals of Bonuses earned in 2008, the Committee, in its discretion,
may permit Participants to file Election Forms at times permitted under the
transition rules of IRS Notice 2007-86 and other IRS guidance.
(c) Components of Deferral Contributions.
(i) Base Annual Salary. A Participant may designate a fixed dollar amount to be
deducted from his Base Annual Salary. Such amount shall be withheld, in
substantially equal installments, from each regularly scheduled payment of Base
Annual Salary.
(ii) Bonus. A Participant may designate a fixed dollar amount or a percentage to
be deducted from his Bonus. If a fixed dollar amount is designated by the
Participant to be deducted from any Bonus payment and such fixed dollar amount
exceeds the Bonus actually payable to the Participant, the entire amount of such
Bonus shall be withheld.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

9



--------------------------------------------------------------------------------



 



(d) Minimum Deferral.
(i) Minimum. A Participant may not elect to defer a total amount of Base Annual
Salary and Bonus during a Plan Year of less than $3,000. If an Election Form is
submitted which would yield less than the stated minimum amount, the amount
deferred shall be zero.
(ii) Short Plan Year. If an Employee first becomes a Participant after the first
day of any Plan Year, the minimum deferral amount shall be an amount equal to
$3,000 multiplied by a fraction, the numerator of which is the number of
complete months remaining in the Plan Year after the Employee becomes a
Participant and the denominator of which is 12.
(e) Maximum Deferral. A Participant may not elect to defer more than the
following percentages:

              Maximum   Deferral   Percentage  
 
   
Base Annual Salary
    75 %
Bonus
    90 %

3.2 Maintenance of Participant Accounts. The Committee shall account separately
for each Participant’s Deferral Contribution Account and Combined Account.
(a) Within the Deferral Contribution Account of each person who was a
Participant in this Plan before January 1, 2005, the Committee shall keep
sub-accounts to reflect the portion of such Participant’s account balance
attributable to deferrals of Base Annual Salary and Bonuses that were earned
(i.e., the services that earned such Base Annual Salary and Bonuses are
performed) and vested before January 1, 2005 (which shall continue to be
governed by the provisions of the Prior Plan Document, including, without
limitation, the provisions thereof dealing with “Hypothetical Investments” as
defined therein) and the portion of such Participant’s account balance
attributable to deferrals of Base Annual Salary and Bonuses that is earned
(i.e., the services that earned such compensation are performed) or vested after
December 31, 2004 (which shall be governed by the terms and provisions of the
First Amendment and Restatement or of this Second Amendment and Restatement, as
applicable).
(b) Deferral Contributions shall be deemed to be made to the Plan by the
Participant and credited to the Deferral Contribution Account on the date the
Participant would have received such compensation had it not been deferred
pursuant to the Plan.
3.3 Adjustment of Participant Accounts for Earnings.
(a) From and after January 1, 2008, amounts in each Participant’s Deferral
Contribution Account attributable to deferrals of Base Annual Salary and Bonuses
that is earned (i.e., the services that earned such compensation are performed)
or vested after December 31, 2004, shall be credited on the final day of each
quarter of the Plan Year with earnings at the Crediting Rate on the opening
balance of such Deferral Contribution Account for such quarter.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

10



--------------------------------------------------------------------------------



 



(b) On December 31, 2007, the Employer shall credit to the “Contingent Earnings
Account” of each Participant under the First Amendment and Restatement an amount
equal to (i) earnings calculated at 10% per annum, compounded quarterly, on the
total of the opening balance for such quarter of the Participant’s Combined
Account (computed under the First Amendment and Restatement), less (ii) the
amount of earnings credited for such quarter to the Participant’s Deferred
Contribution Account pursuant to Section 3.3(a) of the First Amendment and
Restatement.
3.4 Withholding of Taxes.
(a) Annual Withholding from Compensation. For any Plan Year in which Deferral
Contributions are made to the Plan, the Employer shall withhold the
Participant’s share of FICA, FUTA and other employment taxes from the portion of
the Participant’s Base Annual Salary and/or Bonus or other compensation not
deferred. If deemed appropriate by the Employer, the amount of deferrals elected
on a Participant’s Election Form may be reduced where necessary to facilitate
compliance with applicable withholding requirements. If any taxes, including but
not limited to, FICA, FUTA and other employment taxes with respect to the
Combined Account, are required to be withheld before the time of payment, the
Employer may withhold such amounts from other compensation paid to the
Participant.
(b) Withholding from Benefit Distributions. The Participant’s Employer (or the
trustee of the Trust, as applicable) shall withhold from any payments made to a
Participant or Beneficiary under this Plan all federal, state and local income,
FICA, FUTA and other employment and other taxes required to be withheld by the
Employer (or the trustee of the Trust, as applicable), in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Employer (or the trustee of the Trust, as applicable).
3.5 Vesting. The Participant shall at all times be 100% vested in his Deferral
Contribution Account. As of December 31, 2007, each Participant shall be 100%
vested in the balance of his “Contingent Earnings Account” under the First
Amendment and Restatement, which such Contingent Earnings Account shall then be
combined with his Deferral Contribution Account.
ARTICLE 4
SUSPENSION OF DEFERRALS
4.1 Disability. If a Participant suffers a Disability, any current Election Form
may be cancelled, provided that such cancellation shall occur by the later of
the end of the taxable year of the Participant or the 15th day of the third
month, following the date on which the Participant suffers the Disability.
4.2 Financial Emergency. If a Participant is authorized by the Committee to take
a withdrawal on account of Financial Emergency under Section 5.2, any current
Election Form shall be cancelled.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

11



--------------------------------------------------------------------------------



 



ARTICLE 5
INTERIM AND HARDSHIP DISTRIBUTIONS
5.1 Interim Distributions. A Participant may make an election, at the time he
files an Election Form for a Plan Year, to have a specified amount or percentage
paid from his Deferral Contribution Account on one or more Interim Distribution
Dates. The Participant’s selection of an Interim Distribution Date must be made
on a timely, effective Election Form. The amounts which would otherwise be paid
on such Interim Distribution Date or Dates shall be distributed upon the earlier
occurrence of Participant’s Benefit Distribution Date. Notwithstanding the
foregoing, (A) during calendar 2007, a Participant may elect, by written notice
to the Committee, that all or a portion of his Combined Account as of
December 31, 2007 (computed under the provisions of the First Amendment and
Restatement) be distributed on an Interim Distribution Date, provided that no
such election shall have the effect of deferring until calendar 2008 or later
any benefit payments under this Plan that would otherwise have been paid in
calendar 2007, or of accelerating into calendar 2007 any benefit payments under
this Plan that would otherwise have been paid in calendar 2008 or later, and
(B) during calendar 2008, a Participant may elect, by written notice to the
Committee, that all or a portion of his Combined Account as of December 31, 2008
be distributed on an Interim Distribution Date of January 15, 2009 or January 15
of any later year, provided that (i) no such election shall have the effect of
deferring until calendar 2009 or later any benefit payments under this Plan that
would otherwise have been paid in calendar 2008, or of accelerating into
calendar 2008 any benefit payments under this Plan that would otherwise have
been paid in calendar 2009 or later, and (ii) no Participant who makes such
election shall be entitled to elect to defer Base Annual Salary or Bonus earned
by the Participant during 2009 (i.e., Base Annual Salary or Bonus for which the
Participant performs services in 2009) into the Plan.
5.2 Withdrawal in the Event of a Financial Emergency. A Participant who believes
he has experienced a Financial Emergency may request in writing a withdrawal of
a portion of his Deferral Contribution Account to satisfy the emergency. The
Committee shall determine, in its sole discretion, (i) whether a Financial
Emergency has occurred, and (ii) the amount reasonably required to satisfy the
Financial Emergency; provided, however, that the withdrawal shall not exceed the
balance in the Participant’s Deferral Contribution Account, or the amount the
Committee reasonably determines, under Treasury Regulations
Section 1.401A-3(j)(3)(ii), to be necessary to meet such emergency needs
(including taxes reasonably anticipated to be incurred by reason of a taxable
distribution), after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (unless the liquidation of such
assets would itself cause severe financial hardship). The Committee shall also
take into account the current compensation available to the Participant by
reason of the cancellation of any current Election Form under Section 4.2. If,
subject to the sole discretion of the Committee, the petition for a withdrawal
is approved, the distribution shall be made within 30 days of the date of
approval by the Committee.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

12



--------------------------------------------------------------------------------



 



ARTICLE 6
PAYMENT OF BENEFITS FOLLOWING TERMINATION OF EMPLOYMENT
6.1 Payment as a Result of Termination of Employment. If a Participant’s Benefit
Distribution Date occurs as a result of such Participant’s Termination of
Employment, the balance of a Participant’s Deferral Contribution Account as of
the Benefit Distribution Date shall be paid in the manner elected in the
Participant’s most recent effective Benefit Distribution Form; provided,
however, that:
(a) If the present value (using the Crediting Rate as the discount rate) of
annual installments remaining to be made is less than $50,000, the entire
remaining balance of his Deferral Contribution Account shall be paid in the form
of a lump sum payment not later than 30 days after the determination of the
present value of the annual installments remaining to be paid; and
(b) Notwithstanding any other provision of this Plan, if any stock of an
Employer or any Affiliate is publicly traded on an established securities market
or otherwise, no payment shall be made to a Specified Employee on account of the
Specified Employee’s separation from service within six months after such
Specified Employee’s separation from service (or, if earlier, the date of his
death). Any amounts subject to delayed payment under the preceding sentence
shall be paid on the first business day after the expiration of such six-month
period, together with any earnings accrued in the Deferral Contribution Account
on such amounts during such six-month period. This Section 6.1(b) is intended to
comply with the requirements of Section 409A of the Code and shall be
interpreted accordingly.
If the balance of a Participant’s Deferral Contribution Account is to be
distributed in annual installments, the first installment shall be paid not
later than 30 days after the Participant’s Benefit Distribution Date. The
initial installment shall be the product of the balance of the Participant’s
Deferral Contribution Account, measured on his Benefit Distribution Date,
multiplied by 1/n (where “n” is equal to the total number of annual benefit
payments not yet distributed). Subsequent installment payments shall be computed
in a consistent fashion, and shall equal the product of the balance of the
Participant’s Deferral Contribution Account, measured on the applicable
anniversary of his Benefit Distribution Date, multiplied by 1/n.
6.2 Death Prior to Payment of Deferral Contribution Account Balance. If a
Participant dies after his Termination of Employment but before the full payment
of amounts due to him under this Article 6 from his Deferral Contribution
Account, the Participant’s unpaid amounts from his Deferral Contribution Account
shall be paid to the Participant’s Beneficiary in the manner determined under
Section 6.1.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

13



--------------------------------------------------------------------------------



 



ARTICLE 7
PAYMENT UPON RETIREMENT, DEATH OR DISABILITY
7.1 Retirement, Death or Disability Benefit. In the event of the Participant’s
Retirement, or death or Disability during employment, the balance in his
Deferral Contribution Account shall be paid to the Participant or the
Participant’s Beneficiary, as applicable, in the manner in which the Participant
elected in Participant’s most recent effective Benefit Distribution Form;
provided, however, that:
(a) If a Participant who dies or becomes Disabled would otherwise have been
eligible to Retire, his benefits shall be payable in accordance with the
provisions of his most recent effective Benefit Distribution Form applicable to
Retirement, rather than with the provisions of such Benefit Distribution Form
applicable to death or Disability;
(b) Notwithstanding any other provision of this Plan, if any stock of an
Employer or any Affiliate is publicly traded on an established securities market
or otherwise, and payment of benefits under this Section 7.1 to a Participant
who is a Specified Employee would be deemed to be on account of his separation
from service under Section 409A of the Code, no payments shall be made to such
Specified Employee within six months after such Specified Employee’s separation
from service (or, if earlier, the date of his death). Any amounts subject to
delayed payment under the preceding sentence shall be paid on the first business
day after the expiration of such six-month period, together with any earnings
accrued in the Deferral Contribution Account on such amounts during such
six-month period. This Section 7.1(b) is intended to comply with the
requirements of Section 409A of the Code and shall be interpreted accordingly;
and
(c) If the present value (using the Crediting Rate as the discount rate) of
annual installments remaining to be made is less than $50,000, the entire
remaining balance of his Deferral Contribution Account shall be paid in the form
of a lump sum payment not later than 30 days after the determination of the
present value of the annual installments remaining to be paid.
If the balance of the Deferral Contribution Account is to be distributed in
annual installments, the first installment shall be paid not later than 30 days
after the Participant’s Benefit Distribution Date. The initial installment shall
be the product of the balance of the Participant’s Deferral Contribution
Account, measured on his Benefit Distribution Date, multiplied by 1/n (where “n”
is equal to the total number of annual benefit payments not yet distributed).
Subsequent installment payments shall be computed in a consistent fashion, and
shall equal the product of the balance of the Participant’s Deferral
Contribution Account, measured on the applicable anniversary of his Benefit
Distribution Date, multiplied by 1/n.
7.2 Death Prior to Payment of Deferral Contribution Account Balance. If a
Participant dies after he has Retired or suffered a Disability but before the
full payment of amounts from his Deferral Contribution Account due to him under
this Article 7, the Participant’s unpaid amounts from his Deferral Contribution
Account shall be paid to the Participant’s Beneficiary in the manner determined
under Section 7.1.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

14



--------------------------------------------------------------------------------



 



ARTICLE 8
PAYMENTS ON CHANGE IN CONTROL
Notwithstanding any other provision of this Plan, to the extent permitted in
regulations or other guidance promulgated by the IRS under Section 409A of the
Code,
8.1 Deferral Contribution Account. The balance of each Participant’s Deferral
Contribution Account shall be distributed to him (or to his Beneficiary if he
has died) in one lump sum within 30 days after the happening of a Change in
Control.
8.2 Special Tax Payment. The Employer shall pay (or cause the Trust to pay) to
the Participant a cash payment (the “Special Tax Payment”) in an amount such
that, after payment by the Participant of all federal, state, and local income
and employment taxes (excluding any interest, additions, increases or penalties
imposed with respect to such taxes) on the purchase and distribution of the
Annuity Contract and on the Special Tax Payment itself, the Participant is
placed in the same tax position with respect to the purchase and distribution of
the Annuity Contract as the Participant would have been in if the distribution
of the Annuity Contract were not taxable income to the Participant (that is, the
Special Tax Payment shall be equal to the amount of taxes due on the Special Tax
Payment and on the Participant’s receipt of the Annuity Contract). The
calculation of such payment shall be made by assuming that the Participant is in
the highest marginal federal, state and local income and employment tax brackets
in effect on the date of the Change in Control.
8.3 Calculation of Amounts. All determinations required to be made of the
monthly amounts payable under the Special Tax Amount under Section 8.2 (each, a
“Determination”) shall be made, at the Employer’s expense, by a nationally
recognized accounting firm designated by the Employer and reasonably acceptable
to the Participant (the “Accounting Firm”). The Accounting Firm shall provide
its calculations, together with detailed supporting documentation, both to the
Employer and to the Participant. Within 30 calendar days of the delivery of the
Determination to the Participant, the Participant shall have the right to
dispute the Determination (the “Dispute”). The existence of any Dispute shall
not in any way affect the Participant’s right to receive the benefits under this
Plan in accordance with the Determination. If there is no Dispute, the
Determination by the Accounting Firm shall be final, binding and conclusive upon
the Employer and the Participant. If there is a Dispute that the parties cannot
resolve under the claims procedure set forth in Article 14, it shall be resolved
by arbitration under Article 16.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

15



--------------------------------------------------------------------------------



 



8.4 Excise Tax Gross Up. In the event that any payments that a Participant may
receive under this Plan or otherwise shall constitute change in control payments
under Section 280G of the Code which would subject the Participant to an excise
tax under Section 4999 of the Code, the Participant shall be entitled to receive
additional tax gross-up payments from the Employer as set forth in Exhibit “A”
hereto. Notwithstanding the foregoing provisions of this Section 8.4, if it
shall be determined that the Participant is entitled to the Gross Up Payment,
but that the Payments do not exceed 105% of the greatest amount that could be
paid to the Participant such that the receipt of the Payments would not give
rise to any Excise Tax (the “Reduced Amount”), then no Gross Up Payment shall be
made to the Participant and the Payments, in the aggregate, shall be reduced to
the Reduced Amount. The Employer shall pay to the Participant a payment (the
“Gross Up Payment”) in an amount such that, after payment by the Participant of
all income and employment taxes and the excise tax imposed by Section 4999 of
the Code, or any similar provision of state or local tax law (the “Excise Tax”)
imposed on benefits under this agreement, on all other payments from the
Employer to the Participant in the nature of compensation, and on the Gross Up
Payment itself, and any interest or penalties (other than interest and penalties
imposed by reason of the Participant’s failure to file timely tax returns or to
pay taxes shown due on such returns and any tax liability, including interest
and penalties, unrelated to the Excise Tax or the Gross Up Amount), the
Participant shall be placed in the same tax position with respect to benefits
under this Plan and all other payments from the Employer to the Participant in
the nature of compensation as the Participant would have been if the Excise Tax
had never been enacted.
8.5 Delay for Specified Employees. Notwithstanding anything contained in this
Plan to the contrary, no distribution of the Annuity Contract, or payment of
other amounts under this Article 8, shall be made to a Participant who is a
Specified Employee within six months after such Specified Employee’s separation
from service (or, if earlier, the date of his death) if (a) any stock of the
Employer or any direct or indirect parent of the Employer is publicly traded on
an established securities market or otherwise, and (b) such distribution or
payment would be deemed to be made upon such Specified Employee’s separation
from service under Section 409A of the Code. This Section 8.5 is intended to
comply with the requirements of Section 409A of the Code and shall be
interpreted accordingly.
8.6 No Duplication of Payments. If payments are made under this Article 8,
neither the Participant nor his Beneficiary shall be entitled to any other
benefits under this Plan.
ARTICLE 9
CONTINUING EFFECT OF PRIOR PLAN DOCUMENT FOR PRE-2005 DEFERRALS
9.1 Continuing Effect of Prior Plan Document on Pre-2005 Deferrals. The
provisions of the Prior Plan Document, including but not limited to the
provisions thereof regarding “Hypothetical Investments” and “Investment
Adjustments,” (as such terms are defined in the Prior Plan Document) shall
continue in effect for deferrals of Base Annual Salary and Bonuses earned that
were earned (i.e., the services that earned such Base Annual Salary and Bonuses
are performed) and vested before January 1, 2005, and earnings credited thereon.
9.2 Effect of First Amendment and Restatement, the Second Amendment and
Restatement and This Plan Restatement. The provisions of the First Amendment and
Restatement, the Second Amendment and Restatement and the Plan as amended and
restated herein shall govern only deferrals of Base Annual Salary and Bonuses
that are earned (i.e., the services that earned such Base Annual Salary and
Bonuses are performed) or vested after December 31, 2004, and earnings
(including, but not limited to, Contingent Earnings) thereon.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

16



--------------------------------------------------------------------------------



 



ARTICLE 10
BENEFICIARY DESIGNATION
10.1 Beneficiary. Each Participant shall have the right, at any time, to
designate a Beneficiary or Beneficiaries to receive, in the event of the
Participant’s death, those benefits payable under the Plan. The Beneficiary(ies)
designated under this Plan may be the same as, or different from, the
Beneficiary designation made under any other plan of the Employer.
10.2 Beneficiary Designation, Change, Spousal Consent. A Participant shall
designate his Beneficiary by completing and signing a Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change his Beneficiary by completing, signing and
submitting to the Committee a revised Beneficiary Designation Form in accordance
with the Committee’s rules and procedures, as in effect from time to time. If
the Participant names someone other than his spouse as a Beneficiary, a spousal
consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee. Upon acknowledgement by the
Committee of a revised Beneficiary Designation Form, all Beneficiary
designations previously filed shall be deemed canceled. The Committee shall be
entitled to rely on the last Beneficiary Designation Form both (i) filed by the
Participant and (ii) acknowledged by the Committee, prior to his death.
10.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.
10.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above or, if all designated Beneficiaries predecease the
Participant, or die prior to complete distribution of the Participant’s
benefits, then the Participant’s designated Beneficiary shall be deemed to be
his surviving spouse. If the Participant has no surviving spouse, the benefits
remaining under the Plan shall be payable to the executor or personal
representative of the Participant’s estate.
10.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.
10.6 Death of Spouse or Dissolution of Marriage. A Participant’s Beneficiary
designation shall be deemed automatically revoked if the Participant has named a
spouse as Beneficiary and the marriage is later dissolved. Without limiting the
generality of the preceding sentence, the interest in benefits of a spouse of a
Participant who has predeceased the Participant or whose marriage has been
dissolved shall automatically pass to the Participant, and shall not be
transferable by such spouse in any manner, including but not limited to, passage
under such spouse’s will or under the laws of intestate succession.
10.7 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and the Participant’s Participation Agreement shall terminate upon such full
payment of benefits.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

17



--------------------------------------------------------------------------------



 



ARTICLE 11
TERMINATION, AMENDMENT OR MODIFICATION
11.1 Termination. Although the Employer anticipates that the Plan will continue
for an indefinite period of time, there is no guarantee that any Employer will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its sponsorship of
the Plan and to terminate the Plan, at any time, with respect to its
participating Employees by action of its board of directors. Upon the
termination of the Plan with respect to any Employer, all amounts credited to
the Combined Account of each affected Participant shall be paid to the
Participant or, in the case of the Participant’s death, to the Participant’s
Beneficiary, at the times and in the manner in which they would have been paid
if no termination of the Plan had occurred.
11.2 Amendment. The Employer may, at any time, amend or modify the Plan in whole
or in part with respect to any or all Employers by the actions of the Board;
provided, however, that (i) no amendment (including a Plan termination) or
modification (including a Plan termination) shall be effective to decrease or
restrict the balance of a Participant’s Combined Account or any component
thereof in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Termination of Employment as
of the effective date of the amendment or modification, or, if the amendment or
modification occurs after the date upon which the Participant was eligible to
Retire, calculated as if the Participant had Retired as of the effective date of
the amendment or modification, and (ii) except as specifically provided in
Section 11.1, no amendment or modification shall be made after a Change in
Control which adversely affects the vesting, calculation or payment of benefits
hereunder or diminishes any other rights (including the right to take a
distribution option provided in the Plan prior to the Change in Control) or
protections any Participant or Beneficiary would have had, but for such
amendment or modification, unless each affected Participant or Beneficiary
consents in writing to such amendment.
11.3 Effect of Payment. The full payment of the applicable benefit under the
provisions of the Plan shall completely discharge all obligations to a
Participant and his designated Beneficiaries under this Plan and each of the
Participant’s Participation Agreement shall terminate.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

18



--------------------------------------------------------------------------------



 



ARTICLE 12
ADMINISTRATION
12.1 Committee Duties. This Plan shall be administered by a Committee which
shall consist of the Board, or such committee as the Board shall appoint.
Members of the Committee may be Participants under this Plan. The Committee
shall also have the discretion and authority to (i) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and (ii) decide or resolve any and all questions including interpretations
of this Plan, as may arise in connection with the Plan. Any individual serving
on the Committee who is a Participant shall not vote or act on any matter
relating solely to himself or herself. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
Participant or the Employer.
12.2 Agents. In the administration of this Plan, the Committee may, from
time-to-time, employ agents and delegate to them such administrative duties as
it sees fit (including acting through a duly appointed representative) and may
from time-to-time consult with counsel who may be counsel to any Employer.
12.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and rules and regulations promulgated
hereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.
12.4 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any Employee to whom duties of the Committee may
be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in case of willful misconduct by the Committee or any of its members or
any such employee.
12.5 Employer Information. To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee may
reasonably require.
ARTICLE 13
OTHER BENEFITS AND AGREEMENTS
13.1 Other Benefits and Agreements. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant’s Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or programs except as may otherwise be
expressly provided.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

19



--------------------------------------------------------------------------------



 



ARTICLE 14
CLAIMS PROCEDURES
14.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. The claim must state with particularity the determination desired by
the Claimant. All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
14.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing:
(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or
(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:
(i) the specific reason(s) for the denial of the claim, or any part of it;
(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;
(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and
(iv) an explanation of the claim review procedure set forth in Section 14.3
below.
14.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant’s duly
authorized representative):
(a) may review pertinent documents;
(b) may submit written comments or other documents; and/or
(c) may request a hearing, which the Committee, in its sole discretion, may
grant.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

20



--------------------------------------------------------------------------------



 



14.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:
(a) specific reasons for the decision;
(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and
(c) such other matters as the Committee deems relevant.
ARTICLE 15
TRUST
15.1 Establishment of the Trust. The Employer may establish one or more Trusts
to which the Employers may transfer such assets as the Employers determine in
their sole discretion to assist in meeting their obligations under the Plan.
15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Participation Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust.
15.3 Distributions from the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Agreement.
ARTICLE 16
ARBITRATION
16.1 In General. Any controversy, dispute, or claim not resolved under the
claims procedure set forth in Article 14, including any claim arising out of, in
connection with, or in relation to the formation, interpretation, performance or
breach of this Plan or any action of the Committee, shall be settled exclusively
by arbitration, before a single arbitrator, in accordance with this Article 16
and the then-most applicable rules of the American Arbitration Association.
Judgment upon any award rendered by the arbitrator may be entered by any state
or federal court having jurisdiction thereof. Such arbitration shall be
administered by the American Arbitration Association only if one (or both) of
the parties requests such administration. Arbitration shall be the exclusive
remedy for determining any such dispute, regardless of its nature.
Notwithstanding the foregoing, either party may in an appropriate matter apply
to a court for provisional relief, including a temporary restraining order or a
preliminary injunction, on the ground that the award to which the applicant may
be entitled in arbitration may be rendered ineffectual without provisional
relief.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

21



--------------------------------------------------------------------------------



 



16.2 Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges. If the parties are unable to agree upon an
arbitrator from the list so drawn, then the parties shall each strike names
alternately from the list, with the first to strike being determined by lot.
After each party has used four strikes, the remaining name on the list shall be
the arbitrator. If such person is unable to serve for any reason, the parties
shall repeat this process until an arbitrator is selected.
16.3 Scope. This agreement to resolve any disputes by binding arbitration shall
extend to claims against any parent, subsidiary or affiliate of each party, and,
when acting within such capacity, any officer, director, shareholder, employee
or agent of each party, or of any of the above, and shall apply as well to
claims arising out of state and federal statutes and local ordinances as well as
to claims arising under the common law. In the event of a dispute subject to
this Article 16, the parties shall be entitled to reasonable discovery subject
to the discretion of the arbitrator. The remedial authority of the arbitrator
shall be the same as, but no greater than, would be the remedial power of a
court having jurisdiction over the parties and their dispute. The arbitrator
shall, upon an appropriate motion, dismiss any claim without an evidentiary
hearing if the party bringing the motion establishes that he or it would be
entitled to summary judgment if the matter had been pursued in court litigation.
In the event of a conflict between the applicable rules of the American
Arbitration Association and these procedures, the provisions of these procedures
shall govern.
16.4 Arbitration Fees. In any arbitration hereunder, the Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he wishes, pay up to one-half of
those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees.
16.5 Arbitrator’s Award. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this Article 16, or of this Plan, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Plan, and this Plan shall
be reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that this Section’s
arbitration provisions are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.
16.6 Location of Arbitration. Unless mutually agreed by the parties otherwise,
any arbitration shall take place in the City of Las Vegas, Nevada.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

22



--------------------------------------------------------------------------------



 



ARTICLE 17
MISCELLANEOUS
17.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA. The Plan shall be administered and interpreted to
the extent possible in a manner consistent with that intent. All Participant
accounts and all credits and other adjustments to such Participant accounts
shall be bookkeeping entries only and shall be utilized solely as a device for
the measurement and determination of amounts to be paid under the Plan. No
Participant accounts, credits or other adjustments under the Plan shall be
interpreted as an indication that any benefits under the Plan are in any way
funded.
17.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. Any Employer’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise to pay money
in the future. The Combined Account shall be utilized solely as a device for the
measurement of amounts to be paid to the Participant under the Plan. The
Combined Account shall not constitute or be treated as an escrow, trust fund, or
any other type of funded account for Code or ERISA purposes and, moreover,
contingent amounts credited thereto shall not be considered “plan assets” for
ERISA purposes. The Combined Account merely provides a record of the bookkeeping
entries relating to the contingent benefits that the Employer intends to provide
Participant and shall thus reflect a mere unsecured promise to pay such amounts
in the future.
17.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Participation Agreement, as entered
into between the Employer and a Participant. An Employer shall have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his Participation Agreement.
17.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in actual receipt,
the amount, if any, payable hereunder, or any part thereof, which are, and all
rights to which are expressly declared to be, unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owned by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise. Notwithstanding the foregoing, if,
as a result of divorce or dissolution of marriage, a Participant is responsible
for child support, alimony, or marital property rights payments, his benefits
under this Plan may be assigned to meet those payments if a domestic relations
order (as such term is used in ERISA) has been issued for the Plan, and the Plan
Administrator has determined that such domestic relations order is a qualified
domestic relations order (as such term is used in ERISA).
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

23



--------------------------------------------------------------------------------



 



17.5 Not a Contract of Employment. The terms and conditions of this Plan and the
Enrollment Forms shall not be deemed to constitute a contract of employment
between any Employer and the Participant. Such employment is hereby acknowledged
to be an “at will” employment relationship that can be terminated at any time
for any reason, or no reason, with or without cause, and with or without notice,
except as otherwise provided in a written employment agreement. Nothing in this
Plan or any Participation Agreement shall be deemed to give a Participant the
right to be retained in the service of any Employer as an Employee or to
interfere with the right of any Employer to discipline or discharge the
Participant at any time.
17.6 Furnishing Information. A Participant or his Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.
17.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.
17.8 Captions. The captions of the articles, sections or paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
17.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of Nevada
without regard to its conflicts of law principles.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

24



--------------------------------------------------------------------------------



 



17.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:
Pinnacle Entertainment, Inc.
8918 Spanish Ridge Drive
Las Vegas, NV 89148
Attn: General Counsel
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
17.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.
17.12 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.
17.13 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.
17.14 Insurance or Annuity Contract. The Employers, on their own behalf or on
behalf of the trustee of the Trust, and, in their sole discretion, may apply for
and procure insurance on the life of the Participant, or an annuity contract, in
such amounts and in such forms as the Employers or the Trust may choose. The
Employers or the trustee of the Trust, as the case may be, shall be the sole
owner and beneficiary of any such insurance or annuity contract. The Participant
shall have no interest whatsoever in any such policy or policies or annuity
contract, and at the request of the Employers, the Participant shall submit to
medical examinations and supply such information and execute such documents as
may be required by the insurance company or companies to whom the Employers have
applied for insurance or an annuity contract.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

25



--------------------------------------------------------------------------------



 



17.15 Employer. Each Subsidiary of Pinnacle can become an adopting Employer with
the consent of Pinnacle by filing with the Committee a certified copy of a
resolution of the Board of Directors of the Subsidiary providing for its
adoption of the Plan and a certified copy of a resolution of the Board of
Directors of Pinnacle consenting to such adoption.
IN WITNESS WHEREOF, the Employer has signed this Plan as of the date first above
written.

                  Pinnacle Entertainment, Inc.
A Delaware Corporation    
 
           
 
  By:   /s/ John A. Godfrey    
 
     
 
   
 
           
 
  Name:   John A. Godfrey
 
(printed name)    
 
           
 
  Title:   Executive Vice President, Secretary
and General Counsel    

PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

26



--------------------------------------------------------------------------------



 



EXHIBIT A
TAX GROSS-UP PAYMENTS
(a) Anything in this Plan to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Participant shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Participant of all taxes (excluding any interest, additions, increases or
penalties imposed with respect to such taxes except for interest, additions,
increases or penalties with respect to the Excise Tax), including, without
limitation, any income taxes (except for any interest, additions, increases and
penalties imposed with respect thereto) and the Excise Tax imposed upon the
Payment and the Gross-Up Payment, the Participant is placed in the same tax
position with respect to the Payment as the Participant would have been in if
the Excise Tax had never been enacted.
(b) Subject to the provisions of Section (c), all determinations required to be
made under this Exhibit “A”, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Accounting
Firm, which shall provide detailed supporting calculations both to the Company
and the Participant within 15 business days of the receipt of notice from the
Participant that there has been a Payment, or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Subject to Section (e) below, any Gross-Up Payment, as
determined pursuant to this Exhibit “A” shall be paid by the Company to the
Participant within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Participant. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section (c) and the
Participant thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Participant.
(c) The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Participant is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Participant
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Participant in writing prior to the expiration of
such period that it desires to contest such claim, the Participant shall:
(i) give the Company any information reasonably requested by the Company
relating to such claim,
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

27



--------------------------------------------------------------------------------



 



(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
(iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section (c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim; provided, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Participant with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Participant shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
(d) If the Participant becomes entitled to receive any refund with respect to
the Gross-Up Payment or the Excise Tax, the Participant shall promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If the Participant would have
received a refund of all or any portion of the Gross-Up Payment or the Excise
Tax, except that a taxing authority offset the amount of such refund against
other tax liabilities, interest, or penalties, the Participant shall pay the
amount of such offset over to the Company, together with the amount of interest
the Participant would have received from the taxing authority if such offset had
been an actual refund, promptly after receipt of notice from the taxing
authority of such offset.
(e) Notwithstanding any other provision of this appendix, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of the
Participant all or any portion of the Gross-Up Payment that it determines in
good faith that it is or may be in the future required to withhold, and the
Participant hereby consents to such withholding.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

28



--------------------------------------------------------------------------------



 



(f) Subject to the foregoing provisions of this Exhibit “A” that may require
earlier payment, any Gross-Up Payment shall be paid to or for the benefit of the
Participant by December 31 of the calendar year following the calendar year in
which the Excise Tax is remitted, or, if no Excise Tax is remitted, by
December 31 of the calendar year following the calendar year in which there is a
final and nonappealable settlement or other resolution of an audit or litigation
relating to the Excise Tax.
(g) Definitions. The following terms shall have the following meanings for
purposes of this appendix and the Plan.
(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
or any similar provision of state or local tax law.
(ii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise.
PINNACLE ENTERTAINMENT, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2011

 

29